DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 14 April 2022, of application filed, with the above serial number, on 19 February 2021 in which claims 1-2, 4-6, 8-10, 12-14, 16 have been amended. Claims 1-16 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 1 and 9 have each been amended to add that ‘the response to the modified second subscription request directed to the first device’. However, the specification does not clearly have support for such element. For example, par. 46 identifies that “upon receiving conference info responses, signaling adapter 160 forwards responses to requests that originated at MCU 140 to MCU 140 and responses to requests that originated at CSS 170 to CSS 170, so each of CSS 170 and MCU 140 get responses to the requests they made.” Thus, while responses to requests are sent to the requestors, there is no clear support of where the responses are directed, and in fact it appears the response is directed to the requestor (second device/ CSS) and not directed to the MCU 140.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. See above 112a Rejection, the claims are indefinite accordingly.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9-10, 13-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jaudon et al (hereinafter “Jaudon”, 8,311,047).
As per Claim 1, Jaudon discloses a method comprising: 
intercepting, by a signaling adapter, a first subscription request for information from a first device to a second device; forwarding, by the signaling adapter, the intercepted first subscription request to the second device; intercepting, by the signaling adapter, a response to the first subscription request from the second device; forwarding, by the signaling adapter, the intercepted response to the first subscription request to the first device (at least col. 9:53-10:30; 5:15-38; Fig. 2C, 6B; the switch device 110 may directly negotiate the session with the host device 105 such that the host device 105 addresses data for the session directly to the switch and is agnostic of the identity of the terminal device 120 associated with the user. Once a session has been established, the switch device 110 may forward session data received from the host device 105 to the terminal device 120. Additionally, the switch device 110 may forward session data received form the terminal device 120 to the host device 105. Thus, the terminal device 120 may act as though it has a direct session with the host device 105, even though the session hosted by the host device 105 is really with the switch device 110); 
intercepting, by the signaling adapter, a second subscription request for information from a third device to the second device; modifying, by the signaling adapter, the second subscription request to appear as if the second subscription request is from the first device; sending, by the signaling adapter, the modified second subscription request to the second device; intercepting, by the signaling adapter, a response to the modified second subscription request from the second device, the response to the modified second subscription request directed to the first device; and forwarding, by the signaling adapter, the response to the modified second subscription request to the third device instead of the first device (at least col. 9:53-10:30; 11:5-36; Fig. 2C, 6B; As shown in FIG. 6B, after the smartphone terminal device 120-o has been selected for participation in the call, the rules engine 115-d may duplicate and mirror packets associated with the call of Session H and the display of Session Ito the smartphone terminal device 120-o. In this way, the user of the smartphone terminal device 120-m may listen to the call taking place at the telephone terminal device 120-m and view the shared portion of the display of workplace terminal device 120-n in real-time. In certain examples, the smartphone terminal device 120-o may also be able to transmit audio signals to the switch device 110-d for inclusion in the call. Thus, the user of the smartphone terminal device 120-o may join the call as a conference participant. The switch device 110-d may be configured to merge the display data stream of Session I with the call data associated with Session H and Session J into a single stream of audio and visual data, and duplicate the single stream across the sessions; the forwarding of packets performed by the switch device 110-f may include modifying a source address or a destination address of the packets. In additional or alternative examples, the forwarding of the packets may include reformatting the packets from a format associated with the host device to a format associated with the first terminal device, or vice versa).
As per Claim 2. The method of claim 1, further comprising: intercepting, by the signaling adapter, notifications related to the first or second subscription requests from the second device; and sending, by the signaling adapter, the intercepted notifications to the first device and the third device (at least col. 8:1-9; the switch device 110-c of the present example may share session data with terminal device 120-i by mirroring some or all network packets containing session data to terminal device 120-i. For example, when switch device 110-c receives a packet containing session data selected for sharing, the switch device 110-c may transmit one copy of the packet to terminal device 120-h, and a second copy of the packet to terminal device 120-i).
As per Claim 5, Jaudon discloses a method comprising:
intercepting, by a signaling adapter, a first subscription request for information from a first device to a second device; forwarding, by the signaling adapter, the intercepted first subscription request for information to the second device; intercepting and storing, by the signaling adapter, an information response related to the first request for information from the second device to the first device; forwarding, by the signaling adapter, the intercepted information response to the first device (at least col. 9:53-10:30; 5:15-38; Fig. 2C, 6B; the switch device 110 may directly negotiate the session with the host device 105 such that the host device 105 addresses data for the session directly to the switch and is agnostic of the identity of the terminal device 120 associated with the user. Once a session has been established, the switch device 110 may forward session data received from the host device 105 to the terminal device 120. Additionally, the switch device 110 may forward session data received form the terminal device 120 to the host device 105. Thus, the terminal device 120 may act as though it has a direct session with the host device 105, even though the session hosted by the host device 105 is really with the switch device 110); 
intercepting, by the signaling adapter, a second subscription request for information from a third device to the second device; dropping, by the signaling adapter, the second subscription request; and responding, by the signaling adapter, to the second subscription request with the stored information response (at least col. 9:53-10:30; 11:14-12:19, 12:60-13:5; 8:65-67; Fig. 2C, 6B; terminal selection module 715 may be configured to receive a selection of a second terminal device for association with the session while the session module 705 maintains the session with the host device on behalf of the user. In certain examples, the second terminal device may be selected to replace the first terminal device in receiving and transmitting data for the session. Thus, the selection of the second terminal device may be inferred in response to a determination that the user has logged off of the first terminal device, moved to a location of the second terminal device, and logged on to the second terminal device. In such cases, the switching module 710 may ensure that the forwarding of session packets to the first terminal device is terminated after the user has logged off of the first terminal device; terminal selection module 715-a may include a user roaming submodule 825 and a terminal multiplexing/parsing submodule 830. The user roaming submodule 825 may detect when a user logs off of the a first terminal device and later logs on to a second terminal device. The terminal multiplexing/parsing submodule 830 may receive requests to share all or a portion of the data for a particular session maintained at the host device. These events and conditions detected at the user roaming submodule 625 and the terminal multiplexing/parsing submodule 830 may be communicated to the rules engine 115-f, which may apply one or more relevant rules to the events or conditions to update the switching instructions at the rule-based switching submodule 815; the switch device 110-c may copy and forward the data in the identified packets to terminal device 120-h, which may display a window 415-c-2 that duplicates the consent form window 415-c-1 on terminal device 120-i).
As per Claim 6. The method of claim 5, further comprising: intercepting, by the signaling adapter, notifications related to a subscription request from the second device; and sending, by the signaling adapter, the intercepted notifications to the first device and the third device (at least col. 8:1-9; the switch device 110-c of the present example may share session data with terminal device 120-i by mirroring some or all network packets containing session data to terminal device 120-i. For example, when switch device 110-c receives a packet containing session data selected for sharing, the switch device 110-c may transmit one copy of the packet to terminal device 120-h, and a second copy of the packet to terminal device 120-i).
Claims 9-10, 13-14 do not, in substance, add or define any additional limitations over claims 1-2, 5-6 and therefore are rejected for similar reasons, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-8, 11-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaudon in view of Aaron et al (hereinafter “Aaron”, 2016/0165184).
As per Claim 3. The method of claim 1, wherein the method is a conferencing method (at least col. 10:22-30; conference). Jaudon fails to explicitly disclose the first device is a first multipoint control unit, the second device is a second multipoint control unit and the third device is a content server. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Aaron (at least paragraph 30-31, Fig. 1-2; globally distributed infrastructure for the video conference system supports the sharing of the event (e.g., the session) among the participants at geographically distributed locations with the use of a plurality of MCUs (Multipoint Control Units), each configured to process the plurality of audio and/or video streams from the plurality of video conference endpoints in real time). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Aaron’ MCU’s and media servers, with Jaudon’s conference switch as Aaron teaches MCU’s being well known for a video conference supported by a globally distributed infrastructure with at least one MCU at a media server allows the participants of a video conference to participate in a multi-party or point-to-point video conference session and such MCUs providing the processing and transcoding (par. 93) that would be required and not shown in Jaudon’s system which simply only shows a switch connecting directly to a phone and terminals and hosts.
As per Claim 4. The method of claim 3, further comprising: intercepting, by the signaling adapter, notifications related to a subscription request from the second multipoint control unit; and sending, by the signaling adapter, the intercepted notifications to the first multipoint control unit and the content server (at least col. 8:1-9; the switch device 110-c of the present example may share session data with terminal device 120-i by mirroring some or all network packets containing session data to terminal device 120-i. For example, when switch device 110-c receives a packet containing session data selected for sharing, the switch device 110-c may transmit one copy of the packet to terminal device 120-h, and a second copy of the packet to terminal device 120-i).
Claims 7-8, 11-12, 15-16 do not, in substance, add or define any additional limitations over claims 3-4 and therefore are rejected for similar reasons, supra.

Response to Arguments
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive.
Applicant argues, in substance, that Jaudon does not disclose modifying addresses from one terminal device to another terminal device. The claim language is said to be specific that the second subscription request is modified ‘to appear’ as if from the first device. Whether such appearance comprises replacing the source address or for example mirroring or duplicating the packets is not clear, see also the 112 Rejections above related to the appearance. Jaudon teaches that the terminal devices wishing to join in the conference such as 120n and 120o in Fig. 6B, have such packets appearing to coming from 120m to Host device 105g and participating in Session H. The packets being sent to 120o are part of Session H, the call with 120m and thus such packets appear to host device as being for 120m when in fact the switch device is then sending the responses to 120o, see col. 10:1-30. Such responses are directed to 120m but are then mirrored and sent to 120o. In col. 11:5-13, Jaudon teaches that such modification can include address modification, assuming that is what is being done with the claimed modification request appearance. 
Applicant also argues the final element that the response is forwarded to the third device instead of the first device, as Jaudon is duplicating and mirroring packets, thus the first terminal device is still receiving the packets that are directed to the first terminal device. However, as claimed, such responses being sent to the third device are for the modified second subscription request response, not the response to the first subscription request. In other words, the duplicated or mirrored response would only be sent to Jaudon’s third terminal device, the mirrored response is not sent to the first terminal device also as the unmirrored response would continue to be sent to the first terminal device. As outlined in col. 10:13-21, when only listening to the call, such packets communicated with 120o are duplicated and mirrored packets of those to 120m, such packets associated with Session H thus appear to be for 120m to host device 105g while in fact are being sent to 120o as well. 
Regarding claim 5, Applicant argues Jaudon does not teach the dropping of the 2nd subscription request. However, Jaudon teaches “the second terminal device may be selected to replace the first terminal device in receiving and transmitting data for the session. Thus, the selection of the second terminal device may be inferred in response to a determination that the user has logged off of the first terminal device, moved to a location of the second terminal device, and logged on to the second terminal device. In such cases, the switching module 710 may ensure that the forwarding of session packets to the first terminal device is terminated after the user has logged off of the first terminal device”. Jaudon then teaches that “terminal selection module 715-a may include a user roaming submodule 825 and a terminal multiplexing/parsing submodule 830. The user roaming submodule 825 may detect when a user logs off of the first terminal device and later logs on to a second terminal device. The terminal multiplexing/parsing submodule 830 may receive requests to share all or a portion of the data for a particular session maintained at the host device. These events and conditions detected at the user roaming submodule 625 and the terminal multiplexing/parsing submodule 830 may be communicated to the rules engine 115-f, which may apply one or more relevant rules to the events or conditions to update the switching instructions at the rule-based switching submodule 815; the switch device 110-c may copy and forward the data in the identified packets to terminal device 120-h, which may display a window 415-c-2 that duplicates the consent form window 415-c-1 on terminal device 120-I” (at least col. 9:53-10:30; 11:14-12:19, 12:60-13:5; 8:65-67; Fig. 2C, 6B). Thus Jaudon teaches that when the user is switching devices between terminals 120f and 120g for example, the requests and responses are sent to each terminal as typical with host device but when 120g is having the session B be shared from 120f, responses for 120g are then switched to responses that 120f receive (Fig. 3B). Similarly, as in Fig 2C, the user switches devices but remains in Session A, switch device would ignore or drop the packets from 120d as the user is now logged into 120e and the response would be sent to 120e (the claim does not recite where the response to the 2nd subscription request is directed to or ultimately sent to).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY TODD/Primary Examiner, Art Unit 2443